DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by FRANK, LOUIS (Registration Number 60,034) on October 12, 2021.

The application has been amended as follows:

9. The variable-speed magnetic coupler having a radially movable magnet as claimed in claim 4, characterized in that, when the magnetic coupler is equipped with an intelligent controller, [[the]] data fed back by each sensor realizes automatic intelligent speed regulation of the magnetic coupler, at first to determine whether the block is in [[the]] a limit position, if yes, the linear servo motor stops rotating and re-determines whether [[it]] the block is in the limit position, if the block is not in the limit position, then determines whether [[the]] a heat sink temperature T is up to [[the]] an upper temperature limit T0, if yes, then the linear servo motor is reversed to reduce [[the]] a torque transmission efficiency and reduce the heat generation, if not, determine whether the driven shaft rotational speed V is equal to [[the]] a set rotational speed V0, if yes, the linear servo motor stops set rotational speed V0, if not, determine whether the driven shaft rotational speed V is more than the set rotational speed V0, if yes, the linear servo motor is reversed to reduce the driven shaft rotational speed V, if not, the linear servo motor is rotated forward to increase the driven shaft rotational speed V, finally the set rotational speed V0 is reached through 

Allowable Subject Matter
Claims 1-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/ROBERT E MATES/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832